UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13449 QUANTUM CORPORATION Incorporated Pursuant to the Laws of the State of Delaware IRS Employer Identification Number 94-2665054 1650 Technology Drive, Suite 800, San Jose, California 95110 (408) 944-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of the close of business on November 3, 2011, approximately 233.7 million shares of Quantum Corporation’s common stock were issued and outstanding. QUANTUM CORPORATION INDEX Page Number PART I—FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II—OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 40 Item 4. Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURE 41 EXHIBIT INDEX 42 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS QUANTUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Product revenue $ Service revenue Royalty revenue Total revenue Cost of product revenue Cost of service revenue Restructuring benefit related to cost of revenue — — ) — Total cost of revenue Gross margin Operating expenses: Research and development Sales and marketing General and administrative Restructuring charges 94 11 Total operating expenses Gain on sale of patents — — Income from operations Interest income and other, net ) ) Interest expense ) Income (loss) before income taxes ) Income tax provision Net income (loss) $ $ $ ) $ Basic and diluted net income (loss) per share: $ $ $ ) $ Weighted average common and common equivalent shares: Basic Diluted See accompanying notes to Condensed Consolidated Financial Statements. 1 QUANTUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value)
